Title: From George Washington to Robert Dinwiddie, 14 January 1756
From: Washington, George
To: Dinwiddie, Robert



Honble Sir
Alexandria Jany 14th 1756

When I was down the Committee among other things resolved that the Maryland and Carolina Companies shoud not be supported with our Provisions—This Resolve (I think) met with your Approbation; upon which I wrote to Colo. Stephen desiring him to acquaint Capt. Dagworthy thereof, who paid slight Regard to it, saying it was in the Kings Garrison and all the Troops had an equal Right to draw Provision with Us by his Order (as commanding officer) and that We, after it was put there, had no Power to remove it without his Leave—I shoud therefore be glad of your Honours peremptory Orders what to do in this Case, as I dont care to act without Instructions lest it shoud appear to proceed from Pique & Resentment as having the Command disputed—This is one among the numberless Inconveniencies of having the Fort in Maryland—Capt. Dagworthy I dare venture to affirm is encouraged to say this by Governor Sharpe, who We know has wrote to him to keep the

Command—This Capt. Dagworthy acquainted Colo. Stephen of himself.
As I have not yet heard how General Shirley has answered your Honrs Request I fear the Success; especially as its next to an Impossibility (as Govr Sharpe has been there to plead Capt. Dagworthy’s Cause) by writing to make the General acquainted with the Nature of the Dispute—The officers have drawn up a Memorial to be presented to the General, & that it may be properly strengthened they humbly beg your Sollicitation to have Us (as We have certain Advices that it is in his Power) put upon the Establishment—This woud at once put an End to Contention which is the Root of Evil & destruction to the best of Operations, and turn all our Movements into a free easy Channel—They have urged it in the warmest Manner to Me to appear personally before the General for this End—which I woud at this disagreeable Season gladly do Things being thus circumstanced if I have your Permission which I more freely ask since I have determined to resign a Commission which You were generously pleased to offer Me (and for which I shall always retain a grateful Sense of the Favour) rather than submit to the Command of a Person who I think has not such superlative Merit to balance the Inequality of Rank—however he adheres to what he calls his Right, & in which I know he is supported by Govr Sharpe—He says that he has no Commission from the Province of Maryland but acts by Virtue of that from the King—that this was the Condition of his engaging in the Maryland Service, & when he was sent up there the first of last October was ordered by Governor Sharpe and Sr John St Clair not to give up his Right—To my certain Knowledge his Rank was disputed before General Braddock; who gave it in his Favour, and he accordingly took Place of every Captain upon the Expedition—except Capt. James Mercer and Capt. Rutherford whose Commissions were older than his; so that I shoud not by any Means choose to act as your Honr hinted in your last, lest I shoud be called to an Account myself.
I have during my Stay above from the 1st Decr to this disposed of all the Men & Officers (that are not recruiting & can be spared from the Fort) in the best Manner I can for the Defence of the Inhabitants, and they will need no farther Orders till I coud return, and the recruiting Officers are allowed till the 1st

of March to repair to their Rendezvous—which leaves at present nothing to do at the Fort but to train & discipline the Men, & prepare and salt the Provisions for the better perfecting both these I have left full & clear Directions.
Besides in other Respects I think my going to the Northward might be of Service as I should thereby so far as they thought proper to Communicate be acquainted with their Plan of Operations especially the Pennsylvanians so as to act as much as the Nature of Things woud admit in Concert.
If you think proper to comply with my Request I shoud be glad of any Letters which You think woud enforce the Petition to the General or any of the Governors in my Way there—I am Yr Honours most Obt Servt

Go: Washington

